 


114 HR 1363 IH: No Hungry Kids Act
U.S. House of Representatives
2015-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1363 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2015 
Mr. King of Iowa (for himself and Mr. Huelskamp) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To repeal a certain rule relating to nutrition standards in the national school lunch and school breakfast programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Hungry Kids Act. 2.Repeal of ruleThe rule prescribed by the Food and Nutrition Service of the Department of Agriculture relating to nutrition standards in the national school lunch and school breakfast programs published on January 26, 2012 (77 Fed. Reg. 4088 et seq.), and revising parts 210 and 220 of title 7, Code of Federal Regulations, shall have no force or effect. 
3.Limits on certain nutritional requirementsSection 9(a)(1)(A)(i) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(1)(A)(i)) is amended by inserting before the semicolon the following: , to establish a calorie maximum for individual school lunches, or to prohibit a child from eating a lunch provided by the child’s parent or legal guardian.  